Citation Nr: 0817080	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for gingivitis and 
stomatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1995 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for flat feet 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A periodontal abscess was treated in service; there are 
no complaints or findings for dental injury or trauma in 
service.

2.  Periodontal abscess, gingivitis, and stomatitis are not 
recognized VA dental disabilities.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received  after 
the enactment of the VCAA.  

A letter dated in June 2005, prior to adjudication of the 
instant claim, advised the veteran of the evidence and 
information necessary to support his claim.  The veteran was 
asked to identify private treatment sources.  The evidence of 
record was listed and the veteran was told how VA would 
assist him in obtaining additional evidence.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed disabilities.  
However, the Board finds that a VA examination is not 
necessary in order to decide the veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

With respect to the veteran's claimed dental disorder, there 
is no competent evidence of a current disability or 
persistent or recurrent symptoms of a disability.  As such, 
an examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b). 

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and  evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Disabilities of the teeth and gums, including treatable 
carious teeth, replaceable missing teeth, periodontal 
disease, and Vincent's stomatitis are not disabling 
conditions, and may be service connected solely for the 
purpose of determining entitlement to dental examination or 
outpatient treatment.  38 CFR § 3.381(a).

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150 
(2007).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2007).

Service medical records reflect that the veteran presented to 
dental sick call in February 1995 with complaints of a tooth 
ache and pain and swelling in his gums.  Examination revealed 
gingival swelling at tooth number 18.  The diagnosis was 
periodontal abscess.  Treatment was rendered.  Subsequent 
records show routine examinations with no further complaints.  

Review of the record has led the Board to conclude that 
service connection is not warranted for gingivitis and 
stomatitis.  In this regard, there is no evidence of dental 
trauma or disease process in service other than the 
periodontal abscess noted in February 1995.  Such is not a 
disability for VA disability compensation purposes. There is 
no competent medical evidence of record that tends to show 
any disease process in service, or that tends to relate 
periodontal abscess to any disease or trauma in service.  
Moreover, the evidence of record demonstrates no current 
dental disorder.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for gingivitis and stomatitis.  
Accordingly the claim must be denied.  

On the question of whether the veteran may have claimed to be 
in need of VA dental treatment, there is no evidence of 
record that shows an untreated dental disorder.  VA treatment 
records do not show any dental treatment of the veteran.  
Because there is no indication of a claim for VA dental 
treatment, and no indication of any treatment that is now 
required, the Board finds that there is no claim on appeal 
for VA dental treatment.  Any future claims for dental 
treatment should be directed to the appropriate VA Medical 
Center.  See 38 C.F.R. § 17.161 (2007) .


ORDER

Entitlement to service connection for gingivitis and 
stomatitis is denied.


REMAND

The veteran's service medical records show that on enlistment 
examination in May 1994, mild, asymptomatic hallux valgus was 
noted.  The veteran had a normal arch, and pes planus was 
indicated.  The veteran denied foot trouble.  An enlarged 
first metatarsal phalangeal joint was assessed in February 
1995.  Three days later, flexible pes planus was noted.  The 
assessment was pes planus and pronation syndrome with 
associated bunions and shin splints.  There is no further 
notation regarding the veteran's feet, and a discharge 
examination report is not of record.

The veteran claims that he currently suffers from flat feet.  
As there is evidence of flat feet in service and an 
indication of current flat feet, the Board has determined 
that a VA examination is necessary to address whether the 
veteran currently suffers from flat feet and if such is 
related to service.

The veteran is advised that if he has any additional evidence 
pertaining to this claim, that he should submit such 
evidence.

In light of the above discussion, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the presence of absence of 
pes planus.  Upon examination and review 
of the claims folder, the examiner should 
rule in or out pes planus.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


